appeals from separate judgments of the Supreme Court, entered December 10, 1976 and November 9, 1977 in Ulster County, upon decisions of the court at a Trial Term without a jury, which denied petitioner’s applications for tax-exempt status in three proceedings pursuant to article 7 of the Real Property Tax Law for the taxable years (taxable status dates) May 1st of 1974, 1975 and 1976. Judgments affirmed, without costs, on the decision of Pennock, J., at Trial Term. (See, also, Swedenborg v Lewisohn, 40 NY2d 87.) Sweeney, J. P., Staley, Jr., Larkin and Herlihy, JJ., concur; Mikoll, J., dissents and votes to reverse in the following memorandum.